Citation Nr: 0626297	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-25 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1990 and from January 1991 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that reopened a claim for entitlement to service 
connection for a right shoulder condition and denied it on 
the merits.  

The veteran was afforded a personal hearing at the RO before 
the undersigned Veterans Law Judge in September 2005.  A 
transcript of the hearing is associated with the claims 
folder.  


FINDINGS OF FACT

1.  In a decision dated in May 1998, the RO denied service 
connection for a right shoulder condition based on findings 
that an injury sustained during service had healed without 
disabling residuals.  The veteran was notified of this 
decision and of his appellate rights, and he did not appeal.  

2.  The evidence received since the May 1998 decision 
pertaining to service connection for a right shoulder 
disability as a diagnosed illness is not cumulative or 
redundant of the evidence previously of record and raises a 
reasonable possibility of substantiating his current claim 
for service connection of a right shoulder condition.  

3.  The veteran's current right shoulder condition did not 
have its onset during service and may not be presumed to be 
related to his service or injury therein.  




CONCLUSIONS OF LAW

1  The May 1998 rating decision that denied service 
connection for a right shoulder disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a right 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).  

3.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131 (2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in July 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in December 2002.  The veteran was told of 
the requirements to establish a successful claim, advised of 
his and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The timing and content of this letter 
substantially complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

In December 2002, the RO denied the veteran's claim on both a 
direct basis and as an undiagnosed illness.  The July 2002 
VCAA letter did not adequately inform the veteran of the 
evidence needed to substantiate a claim for service 
connection for a disability as being due to an undiagnosed 
illness.  The requirements to substantiate such a claim are 
different than those of a claim for service connection for a 
disability not due to an undiagnosed illness.  However, the 
Board notes that the veteran has not asserted that his right 
shoulder condition is the result of an undiagnosed illness.  
Rather, in both his September 2003 substantive appeal and at 
the September 2005 hearing, the veteran contended that his 
right shoulder disorder resulted from injuries to his 
shoulder during service.  Therefore, because he has not 
requested that his claim for a right shoulder disorder due to 
undiagnosed illness be reopened, the Board does not have 
jurisdiction over that aspect of the 1998 denial by the RO.  
The Board notes that in his April 2002 claim, he referred to 
joint and muscle pain as a separate issue from his right 
shoulder pain; he did not submit a notice of disagreement 
with the RO's December 2002 denial of service connection for 
joint and muscle pain, including as due to undiagnosed 
illness.    

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established new VCAA content notice requirements for new and 
material evidence claims.  An appellant attempting to reopen 
a previously adjudicated claim must now be notified of the 
elements of his claim and of the definition of "new and 
material evidence."  The July 2002 notice letter provided 
adequate notice of what constitutes new and material evidence 
although it did not specifically refer to the bases for the 
May 1998 denial of his claim for service connection for a 
right shoulder condition.  However, this omission does not 
result in any prejudice to the veteran because the Board has 
reopened the veteran's claim for service connection and is 
considering the claim on its merits.  

Despite the defects in VCAA notice, for the reasons state 
above, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Service medical records are associated with the claims file.  
Records and reports from VA have also been obtained from the 
Temple, Texas VA Medical Center.  The veteran was afforded an 
appropriate VA examination in September 2003.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist in developing the claim pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence.  The claim 
concerning entitlement to service connection for a right 
shoulder condition is reopened.

Service connection for a right shoulder condition was 
initially denied in May 1998.  Significant evidence of record 
at that time was provided by May and September 1997 VA 
examinations of the veteran's right shoulder.  The May 1997 
examiner suspected that the veteran suffered from rotator 
cuff tendonitis, but did not provide a clear finding of a 
disability.  The September 1997 examination showed that the 
veteran had full range of motion of the right shoulder, there 
was no mention of pain on motion, and the examiner stated 
that the only significant finding of the right shoulder was 
minimal crepitus noted with internal and external rotation of 
the shoulder at a position of 90 degrees of abduction.  Under 
"diagnosis," the examiner listed right shoulder pain of 
unclear etiology.

A September 2003 VA examination found the veteran to 
essentially have a full range of motion of the right 
shoulder, with subjective complaints of pain during part of 
the motions.  This examiner provided diagnoses of mild 
acromioclavicular arthrosis and muscle strain to the 
supraspinatus muscle, right shoulder; stating that an April 
2002 MRI showed changes of mild acromioclavicular arthrosis.  

The September 2003 VA examination results constitute evidence 
not previously submitted to VA decision makers.  The 
examination results are not cumulative or redundant evidence 
because the examiner found strain to the supraspinatus muscle 
and objective evidence, from magnetic resonance imaging, of 
acromioclavicular arthrosis; findings not previously of 
record.  Furthermore, the examination results clinically 
identify the veteran's shoulder condition and provide an 
underlying pathology for his symptoms.  These examination 
results thus go to the reason for the prior disallowance 
because they tend to prove that the veteran has a current 
disability of his right shoulder.  A reasonable possibility 
of substantiating the veteran's claim has been raised.  The 
newly submitted September 2003 VA examination results are 
therefore new and material evidence, and the claim for 
service connection for a right shoulder condition is 
reopened.  

Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
in most cases of the date of separation from service.  38 
U.S.C.A.  § 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) 
(2005); see 38 U.S.C.A.  § 1101(3) and 38 C.F.R.  § 3.309(a).  
This includes arthritis.  38 C.F.R.  § 3.309(a)  (The Board 
notes that arthrosis is synonymous with osteoarthritis. See 
Stedman's Medical Dictionary, 27th ed., 2000, at 151.)

Service medical records, from August 1989, show that the 
veteran complained of right shoulder pain as the result of a 
fall.  He was found to have tenderness on top of the right 
shoulder and mild erythema, with no evidence of separation or 
deformity.  This is the only evidence of complaint of or 
treatment for a right shoulder condition during service.  
Redeployment examination in May 1991 showed normal upper 
extremities, and the veteran denied having or having had 
painful or trick shoulder.

The first evidence of post service complaint is the veteran's 
initial claim for a right shoulder condition received in 
March 1997.  During the May 1997 VA examination, the veteran 
provided a history of trauma involving his right shoulder, 
including an automobile accident in October 1984 and a fall 
in the motor pool while stationed in Germany in 1989.  The 
veteran stated that he experienced pain after both of these 
events but with treatment pain resolved.  Statements made by 
the veteran in his September 2003 substantive appeal and 
during the September 2005 Board hearing, essentially 
attribute his current right shoulder disability to injuries 
during service.  Specifically, the veteran states that he 
initially injured his right shoulder during training 
exercises and later sustained injuries from being jostled 
while riding in the close quarters of a tank.  He does not 
claim to have sought treatment for this latter injury.  

The only objective evidence during service of a right 
shoulder injury is the solitary incident for which he 
received treatment in August 1989.  He currently has been 
diagnosed with a mild acromioclavicular arthrosis and muscle 
strain to the supraspinatus muscle of the right shoulder.  
Thus, he has evidence of an event in service and a current 
pathology.  However, there is no competent evidence 
establishing a medical nexus between his in-service injury 
and his current arthrosis and muscle strain.  Indeed, 
competent medical evidence of record is to the contrary.  
Following a review of the claims file, the September 2003 
medical examiner opined that the veteran's present right 
shoulder condition cannot be considered as residual of his 
in-service injury.  

The veteran's assertion that his current right shoulder 
disability was caused by his service, to include documented 
injuries and his undocumented complaint of injury due to the 
cramped tank compartment, is not competent evidence of the 
required nexus between his service and his claimed 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Neither acromioclavicular arthrosis, nor any other chronic 
condition of the right shoulder was shown during service.  
The record is also absent for complaint or treatment of a 
right shoulder disability until almost 6 years after 
separation from service.  For these reasons, the Board finds 
that the provisions of 38 C.F.R. § 3.307 and 3.309 are not 
applicable to this claim and that the preponderance of the 
evidence is against a finding of chronicity based upon 
continuity of symptomatology.  In rendering a determination 
of the merits of a claim, the lack of evidence of treatment 
may bear on the credibility of the evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a right shoulder disability 
and that, therefore, the provisions of § 5107(b) are not 
applicable.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for a right shoulder disability is granted.  

Entitlement to service connection for a right shoulder 
disability is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


